Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims and while instant Claim 12 requires that the disk springs have a hemispherical shape, instant specification at [0049] indicates that figure 4 (the only figure showing the shape of the disk springs from the stacking direction of the fuel cell) only shows disk springs (41) that are conical. Therefore, the hemisphere shape must be shown or the feature canceled from the claims. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 31 (see [0040] of the instant specification). The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “46” has been used to designate both the center of a circle described by a disk spring (see [0042]) and a plane of the plurality of disk springs (see [0047]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objections to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yang (US 2009/0220848 A1), newly cited.
Regarding Claim 1, Yang teaches a clamping system for a fuel cell stack (see figure 1 and 2 showing a fuel cell stack 1 with pressure-supporting end plate assembly 2) comprising: a plurality of disk springs (resilient elements 32, see [0034] indicating that the resilient elements 32 are shown as disc springs), wherein the disk springs are connected to one another in a disk plane (plane of pressure-supporting plate 31) by a force-fitting connection (see [0034] indicating that the resilient elements 32 are received in the pressure-supporting holes 33 of the pressure-supporting plate 31, noting that the function of the disk springs to apply compressive force to the fuel cell stack 1 in conjunction with the pressure-applying structure 5 described in [0037] reads on the claimed force-fitting).
Regarding Claim 2, Yang further teaches that the connection between adjacent disk springs takes the form of a web as a flat, full surface (the connection being provided by the pressure-supporting plate 31, which is a flat, full surface between the resilient elements 32). 
Regarding Claim 3, Yang further teaches that the plurality of disk springs (resilient elements 32) are received directly in the pressure-supporting holes (33) of the pressure-supporting plate (31). Applicant is reminded that patentability of product claims is based on the structure of the claimed product. While the instant claim recites a product by process limitation that the disk springs are produced by being stamped out of a piece of material or by molding of a piece of material, this recitation does not provide any additional structure to the claimed clamping system product and as such does not provide any additional patentable distinctiveness to the claim. Therefore, since Yang teaches the structure of the claimed product, the claim structural limitations are met.
Regarding Claim 4, Yang further teaches that each disk spring is connected to four to six adjacent disk springs (see figure 2 appearing to show stacks of six resilient elements 32 in each pressure-supporting hole 33 interpreting the claim term “adjacent” in the stacking direction, each of the peripheral stacks of resilient elements 32 are directly adjacent in the plane of the pressure-supporting plate 31 to five neighboring stacks of resilient elements 32, and each of the central stacks of resilient elements 32 are directly adjacent in the plane of the pressure-supporting plate 31 to eight neighboring stacks of resilient elements 32, noting that the claim’s open “comprising” language does not preclude additional adjacent stack springs beyond the claimed four to six).
Regarding Claim 5, Yang further teaches that at least two layers of plural disk springs, the at least two layers arranged one above the other (see figure 2 showing stacks of six resilient elements 32 in each pressure-supporting hole 33, the first resilient element 32 of each stack directly in contact with the pressure-supporting plate 31 corresponding to one layer, and, for example, the second resilient element 32 of each stack corresponding to a second layer).
Regarding Claim 6, Yang further teaches that the layers are arranged in relation to one another in such a way that the disk springs of layers are arranged one above the other are aligned congruently (the examiner notes that the term “congruent” as claimed means “aligned vertically one above the other” as indicated in instant [0025]; therefore, see figure 2 showing that the resilient elements are all the same “congruent” shape, the central axis through the hole of each of the resilient elements 32 forming a stack are vertically aligned, and the peripheral edges of each of the resilient elements forming a stack are vertically aligned).
Regarding Claim 7, Yang further teaches that the disk springs of layer arranged one above the other are aligned at least partially unidirectionally (the examiner notes that the term “unidirectional” as claimed means “disk springs which are convex in the same direction” as indicated in [0026]; therefore, since Yang does not appear to show any gaps between the resilient elements 32 in figure 2, they are necessarily “convex in the same direction” as required by the claim; this is further supported by the fact that the pressure-supporting holes 33 appear to have a donut shaped indentation with a protrusion towards the respective resilient elements 32).
Regarding Claim 9, Yang further teaches a fuel cell stack (fuel cell stack 1) comprising a clamping system as recited identically in Claim 1 as indicated above.
Regarding Claim 10, Yang further teaches that the disk springs are arranged rectangularly in relation to one another (see rectangular shape of pressure-supporting plate 31 accommodating the resilient elements 32 in a rectangular grid pattern).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to Claim 1 above, in view of Bisaka (US 2002/0034673 A1) and Mahlanen (US 2008/0166598 A1), both newly cited.
Regarding Claims 8 and 12, Yang is silent as to the particular shape of the disk springs encompassed by resilient members (32). However, Bisaka also teaches a fuel cell compression system (see particularly figure 17 showing fuel cells 23 compressed by disk springs 32A and 32B as described in [0088]) where the disk springs are conically shaped, as required by Claim 8. Further, Mahlanen also teaches a fuel cell stack compression device (see figure 1 including spherical spring means 1 and 1’), where the springs are spherical shaped disks (see figure 3 showing cross-section), as required by Claim 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly make the disk springs of Yang conical in order to follow and absorb the thermal expansion and shrinkage and deformation due to creep, generated in the stack of fuel cells (see Bisaka [0090]). Further, it is the examiner’s position that the hemispherical shape required by Claim 12 merely represents an obvious change of shape per MPEP 2144.04 IV B since a conical shape and a hemispherical shape would still serve the same purpose of variably adjusting pressure on the fuel cells, as taught by Mahlanen. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to Claim 7 above, in view of Ishihara (JP 2007005169 A and its provided machine translation), newly cited.
As indicated above with respect to Claim 11, Yang appears to show no spaces between the disk springs encompassed by resilient members (32), indicating that they are only aligned unidirectionally as defined by applicant, as opposed to unidirectionally and alternately as defined by applicant in [0026] to mean “opposite alignment of adjacent disk springs.” However, Ishihara shows in figure 1 disc springs (17) which compress a stack of fuel cells (1), the disc springs having convex shapes that are opposite the convex shape of a subsequent disc spring in the stack.
Therefore, it would have been obvious to one of ordinary skill in the art that alternately stacked disk springs are alternatives serving the same function of compressing a fuel cell stack, and it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these shapes to achieve additional compressing strength. 

Conclusion
The following art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim (US 20110123882 A1)- teaches a fuel cell stack with disc springs (106) and Bach (US 20180145366 A1)- applicant’s own art that is not prior, but teaches the state of disc spring/ fuel cell art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723